DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.  Claims 1 and 11 are independent claims. This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 02/04/2021, 09/02/2021, 01/12/2022, 06/08/2022, 07/27/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  See MPEP § 608.01(b)(I)(B) “Content”.

Drawing Objections
The drawings are objected to because:
Fig. 9, please amend block 904 to read “Configuring Replica Virtual Machines Based on Related Application Strategy 
In order to avoid abandonment of the application, applicant must make these above drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

Information On How To Effect Drawing Changes


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:
Claims 4, 14 in lines 2-3 recites “license constraints, and/or hardware constraints” it is unclear if this refers to a “license constraints or hardware constraints”, “license constraints and hardware constraints”, “license constraints”, or “hardware constraints”. Appropriate correction is required.
Claims 9, 19 in line 2, acronym “OS” should be spelled out first time it is used. Please amend with –Operating System (OS)--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/878,231 in view of Moore et al., (U.S. Patent No. 9,727,429 B1), hereinafter Moore. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Instant Application
Copending Application: 16/878,231
1. A method for replicating a production site to a replica site, the method comprising: 

assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy, wherein the replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines; and 





replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy.

       1. A method for replicating a production site to a replica site, the method comprising: 

assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy, wherein the replication strategy is configured to identify failure domains and ensure that applications in the same failure domain are replicated to different replica virtual machines; and 

(For the limitation of “related applications”, see further explanation after this table)

replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy.
11. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations for a method for replicating a production site to a replica site, the method comprising: 
assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy, wherein the replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines; and 





replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy.

11. A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations for replicating a production site to a replica site, the method comprising:

assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy, wherein the replication strategy is configured to identify failure domains and ensure that applications in the same failure domain are replicated to different replica virtual machines; and

(For the limitation of “related applications”, see further explanation after this table)

replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy.



The claims of the Copending Application ‘231 do not disclose (in bold) replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines.
Moore teaches replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines (Moore, Fig. 3C, Col. 11, lines 40-67. Multiple production and replica virtual machines are taught in col. 3, lines 15-33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified claims 1 and 11 of the ‘231 Copending Application to incorporate the teachings of Moore and provide that replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines. Doing so would provide the advantage and capability that identifying and replicating related applications to different replica virtual machines allows application consistent replication as well as substantially true-zero application recovery time in the event of failure (Moore, Col. 16, lines 59-62).
Claims 1 and 11 of the instant application are therefore not patently distinct from the aforementioned, corresponding Copending Application claims and, as such, are unpatentable over obviousness-type double patenting. A later application claim is not patentably distinct from an earlier application claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); and Eli Lilly and Company v Barr Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4 and line 7 recites the limitation “production virtual machines” that is unclear and indefinite if they are same production virtual machine or 2 different instance of production virtual machine.  Appropriate correction is required. 
Claim 1, line 5 and line 6 recites the limitation “related applications” that is unclear and indefinite if they are same related applications or 2 different instance of related applications.  Appropriate correction is required.
Claims 2-10 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 2, lines 1-2 recites the limitation “related applications”, it is unclear which related applications are referred to in claim 1?  Appropriate correction is required.
Claim 2, line 2 recites the limitation “the related applications”, it is unclear which related applications are referred to in claims 1 and 2?  Appropriate correction is required.
Claim 9, line 2 recites the limitation “of applications”, it is unclear which  applications are referred to in claim 1?  For remainder of this Office Action and for rejecting this claim, this limitation will be interpreted as “of the applications”.  Appropriate correction is required.

Claims 11-20, the non-transitory storage medium having stored therein instructions executable by a processor that implements the method of claims 1-10, respectively, are rejected under 35 U.S.C. 112(b) on the same grounds as claims 1-10, respectively, given above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al., (U.S. Patent No. 9,727,429 B1), hereinafter Moore.
Regarding claim 1, Moore teaches:
A method for replicating a production site to a replica site (Moore (Columns and line number are from the patent image), Abstract, Figure 1, block 102-1 and 102-2, Cols. 3-4, description of Fig. 1), the method comprising: 
assessing, by a data protection system (Moore, Fig. 1, Cols. 3-4, Protection Appliance 105 includes Complex Asset Recovery Manager 106, see Col. 3, lines 40-67, Col. 4, lines 1-18 Protection Appliance including CARM  functions as a central controller of type of data protection system), 
applications operating on production virtual machines based on a replication strategy (Moore, Figs. 3A-3B, cols. 7-11), 
wherein the replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines (Moore, Fig. 3C, Col. 11, lines 40-67. Multiple production and replica virtual machines are taught in col. 3, lines 15-33); and 
replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy (Moore, Fig. 3C, Col. 11, lines 40-67).

Regarding dependent claim 2, Moore teaches failing over all related applications when less than all of the related applications experience an issue that requires failover (Moore, col. 4, lines 40-54, “at least a portion of them into a fully operational status in conjunction with recovery of a failure in one of the corresponding complex assets 110-1 of the production site 102-1.” Col. 10, line 19-31, col. 11, lines 41-65). 

Regarding dependent claim 3, Moore teaches for a replica virtual machine that includes an application related to another application, replicating one or more applications that are not related to the application to the replica virtual machine (Moore, col. 1, lines 34-47, multiple applications runs on each virtual machine that are unrelated.  Multiple distributed applications running on virtual machines is taught in col. 10, lines 40-47). 

Regarding dependent claim 4, Moore teaches accounting for networking constraints, operating system constraints, license constraints, and/or hardware constraints when assessing the applications (Because this element includes a conditional “and/or”, the Examiner is required to reject only one of the elements before or after the “and/or”, see MPEP 2111.04(II). Moore, col. 10, lines 32-39 teaches network constraints.  Network and hardware constraints are taught in col. 1, lines 48-59). 

Regarding dependent claim 5, Moore teaches further comprising storing binaries of the applications on the replica virtual machines (Moore, col. 12, lines 22-49 teaches virtual machines 100 including “executable computer program code” that are binaries stored in the memory). 

Regarding dependent claim 6, Moore teaches further comprising dividing the applications into subsets (Moore, col. 11, snapshots include subsets of applications being replicated to all replica virtual machines).

Regarding dependent claim 7, Moore teaches wherein none of the applications in each subset are related to each other (Moore, col. 11, subsets of each application run on each virtual machine and a virtual machine cannot have same (i.e. related) applications executing at the same time). 

Regarding dependent claim 8, Moore teaches further comprising replicating the applications with a point in time journal such that the applications can be recovered to any point in time supported (Moore, col. 8, lines 1-12, 56-60).

Regarding claim 9, Moore teaches wherein each replica virtual machine is associated with an OS disk and wherein binaries of applications replicated to each replica virtual machine is stored or installed on the OS disk (Moore, operating system on virtual machine taught in col. 1, lines 34-47 and col. 5, lines 17-28 teaches on vDisk storage element. Fig, 1, col. 6, lines 55-67 each replica site has storage platform contains virtual disk containing OS and storage elements contains snapshots that have binary executables).
  
Regarding dependent claim 10, Moore teaches further comprising implementing more than one strategy for replicating the applications (Moore, multiple strategies are taught in col. 9, lines 35-67, col. 10, lines 17, that teaches rollback strategy, col 11, lines 14- 67, snapshot strategy for related applications) .

Claims 11-20, the non-transitory storage medium having stored therein instructions executable by a processor that implements the method of claims 1-10, respectively, are rejected on the same grounds as claims 1-10, respectively.

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
De Oliveira et al. (U.S. Patent Publn. 2016/0314057 A1) teaches a computer implemented method of detecting a fault in a system comprises the steps of executing at least three virtual machines, each virtual machine executing a same application software, in separated and isolated memory segments and in a dedicated core of a multi-core processor; the virtual machines being synchronized and concurrently executed by a common hypervisor; wherein non-faulty virtual machines provide an identical output message within a predefined time-interval; detecting a fault in an output of a virtual machine, the fault corresponding to a different output message of the faulty virtual machine. Developments include a distributed vote mechanism, pull/push mechanisms, association of output vote messages with a safety extension comprising identification information, virtual machine recovery using data context.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114